PER CURIAM.
Appellant was found guilty by a jury of burglary and grand larceny.
He seeks reversal of his convictions on the grounds (1) that the trial court erred in denying his motion to suppress confessions without an unequivocal and explicit finding *1222of voluntariness, and (2) that the court erred in sentencing the defendant to fifteen years imprisonment at hard labor.
We have carefully reviewed the record on appeal and considered the briefs and arguments of counsel and have concluded that no reversible error has been demonstrated as to the conviction. Wilson v. State, 304 So.2d 119 (Fla.1974).
As to the appellant’s contention that the court erred in sentencing the defendant to fifteen years imprisonment at hard labor we hold that the court erred in specifying hard labor in "the sentence. There is no statutory authority for sentencing a convicted person to hard labor. Therefore the words hard labor are stricken from the sentence and it is affirmed as amended. Speller v. State, 305 So.2d 231 (Fla.2d DCA 1974).
Affirmed.